Exhibit 10.1(a)
CREDIT LINE AGREEMENT
Borrower Agreement
BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

A.   The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporated by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit Line Agreement.   B.   THE BORROWER UNDERSTANDS AND
AGREES THAT UBS BANK USA MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE
OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER
FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC
TERM OR DURATION. THE BORROWER UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE
SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS. THE BORROWER UNDERSTANDS THAT
UBS BANK USA MAY, AT ANY TIME, IN ITS DISCRETION, TERMINATE AND CANCEL THE
CREDIT LINE REGARDLESS OF WHETHER OR NOT AN EVENT HAS OCCURRED.   C.   UNLESS
DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT, AND APPROVED
BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF UBS BANK
USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE BORROWER
REQUESTS AN ADVANCE.   D.   THE BORROWER UNDERSTANDS THAT BORROWING USING
SECURITIES AS COLLATERAL ENTAILS RISKS. SHOULD THE VALUE OF THE SECURITIES IN
THE COLLATERAL ACCOUNT DECLINE BELOW THE REQUIRED COLLATERAL MAINTENANCE
REQUIREMENTS, UBS BANK USA MAY REQUIRE THAT THE BORROWER POST ADDITIONAL
COLLATERAL, REPAY PART OR ALL OF THE BORROWER’S LOAN AND/OR SELL THE BORROWER’S
SECURITIES. ANY REQUIRED LIQUIDATIONS MAY INTERRUPT THE BORROWER’S LONG-TERM
INVESTMENT STRATEGIES AND MAY RESULT IN ADVERSE TAX CONSEQUENCES.

 

 



--------------------------------------------------------------------------------



 



E.   Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or tax
advice and nothing herein shall be construed as providing legal or tax advice.  
F.   Upon execution of this Credit Line Account Application and Agreement, the
Borrower declares that all of the information requested in the Application and
supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.   G.   Subject to any applicable financial
privacy laws and regulations, data regarding the Borrower and the Borrower’s
securities accounts may be shared with UBS Bank USA affiliates. Subject to any
applicable financial privacy laws and regulations, the Borrower requests that
UBS Bank USA share such personal financial data with non-affiliates of UBS Bank
USA as is necessary or advisable to effect, administer or enforce, or to
service, process or maintain, all transactions and accounts contemplated by this
Agreement.   H.   The Borrower authorizes UBS Bank USA and UBS Financial
Services Inc. to obtain a credit report or other credit references concerning
the Borrower (including making verbal or written inquiries concerning credit
history) or to otherwise verify or update credit information given to UBS Bank
USA at any time. The Borrower authorizes the release of this credit report or
other credit information to UBS Bank USA affiliates as it deems necessary or
advisable to effect, administer or enforce, or to service, process or maintain
all transactions and accounts contemplated by this Agreement, and for the
purpose of offering additional products, from time to time, to the Borrower. The
Borrower authorizes UBS Bank USA to exchange Borrower information with any party
it reasonably believes is conducting legitimate credit inquiry in accordance
with the Fair Credit Reporting Act. UBS Bank USA may also share credit or other
transactional experience with the Borrower’s designated UBS Financial Services
Inc. Financial Advisor or other parties designated by the Borrower.   I.   UBS
Bank USA is subject to examination by various federal, state and self-regulatory
organizations and the books and records maintained by UBS Bank USA are subject
to inspection and subpoena by these regulators and by federal, state, and local
law enforcement officials. The Borrower also acknowledges that such regulators
and officials may, pursuant to treaty or other arrangements, in turn disclose
such information to the officials or regulators of other countries, and that
U.S. courts may be required to compel UBS Bank USA to disclose such information
to the officials or regulators of other countries. The Borrower agrees that UBS
Bank USA may disclose to such regulators and officials information about the
Borrower and transactions in the credit line account or other accounts at UBS
Bank USA without notice to the Borrower. In addition, UBS Bank USA may in the
context of a private dispute be required by subpoena or other judicial process
to disclose information or produce documentation related to the Borrower, the
credit line account or other accounts at UBS Bank USA. The Borrower acknowledges
and agrees that UBS Bank USA reserves the right, in its sole discretion, to
respond to subpoenas and judicial process as it deems appropriate.

 

2



--------------------------------------------------------------------------------



 



J.   To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Bank USA, UBS Bank USA will ask for the
Borrower’s name, address, and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other identifying
documents. UBS Financial Services Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering. The Borrower understands and agrees that
the Borrower must take all necessary steps to comply with the anti-money
laundering laws, rules and regulations of the Borrower’s country of origin,
country of residence and the situs of the Borrower’s transaction.   K.   UBS
Bank USA and its affiliates will act as creditors and, accordingly, their
interests may be inconsistent with, and potentially adverse to, the Borrower’s
interests. As a lender and consistent with normal lending practice, UBS Bank USA
may take any steps necessary to perfect its interest in the Credit Line, issue a
call for additional collateral or force the sale of the Borrower’s securities if
the Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Bank USA nor UBS Financial Services Inc. will act as
Client’s investment advisor with respect to any liquidation. In fact UBS Bank
USA will act as a creditor and UBS Financial Services Inc. will act as a
securities intermediary.   L.   The Borrower understands that, if the Collateral
Account is a managed account with UBS Financial Services Inc., (i) in addition
to any fees payable to UBS Financial Services Inc. in connection with the
Borrower’s managed account, interest will be payable to the Bank on an amount
advanced to the Borrower in connection with the Credit Line Account, and
(ii) the performance of the managed account might not exceed the managed account
fees and the interest expense payable to the Bank in which case the Borrower’s
overall rate of return will be less than the costs associated with the managed
account.   M.   UBS Bank USA may provide copies of all credit line account
statements to UBS Financial Services Inc. and to any Guarantor. The Borrower
acknowledges and agrees that UBS Bank USA may share any and all information
regarding the Borrower and the Borrower’s accounts at UBS Bank USA with UBS
Financial Services Inc. UBS Financial Services Inc. may provide copies of all
statements and confirmations concerning each Collateral Account to UBS Bank USA
at such times and in such manner as UBS Bank USA may request and may share with
UBS Bank USA any and all information regarding the Borrower and the Borrower’s
accounts with UBS Financial Services Inc.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.
DATE: February 16, 2009
Name of Borrower: ABERCROMBIE & FITCH MGMT CO ATTN Scott Lipesky ASSISTANT
TREASURER

                 
By:
  /s/ Everett Gallagher       Title:   Vice President
 
               
 
  (Signature of Authorized Signatory of Borrower)*           (Title of
Authorized Signatory of Borrower)
 
               
By:
  /s/ Scott Lipesky       Title:   Asst. Treasurer
 
               
 
  (Signature of Authorized Signatory of Borrower)*           (Title of
Authorized Signatory of Borrower)

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form))

 

4